Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 28 April 2022 has been entered.

Response to Arguments
Applicant's arguments filed 28 April 2022 have been fully considered but they are not persuasive. 
The declaration under 37 CFR 1.132 filed 4/28/2022 is insufficient to overcome the rejection of claim1-3 and 5-10 based upon obviousness as set forth in the last Office action because:
As a preliminary matter, the examiner notes that applicant appears to have misunderstood the context of a recitation from the “Response to Arguments” section of the office action dated 31 January 2022 reciting that “it is the applicant’s burden to show evidence that there is a material difference between the LiNbO3 compound of Kong and that of the instant application and at this time, only unsupported conclusory statements provided by applicant’s attorney have been provided and no evidence has been provided.” Particularly, this indication was made specifically in reference to the inherently dielectric nature of LiNbO3 as argued by applicant in the remarks dated 03 January 2021 pages 5-8. It is the examiner’s position that the LiNbO3 compound of primary reference Kong (US 2017/0155132 A1) is inherently dielectric, and it is therefore the applicant’s burden to provide evidence to the contrary as is it relates only to the dielectricity of LiNbO3, since applicant’s arguments specifically asserted that the LiNbO3 of Kong is not necessarily dielectric. The examiner is not asserting that the LiNbO3 compound of Kong alone meets the claim, as indicated in the two prior art rejection sets of record under 35 U.S.C. 103, Kong in view of Waseda (US 2017/0141386 A1) and Kong in view of Uchiyama (US 2017/0077489 A1), since Kong does not teach that the coating layer of LiNbO3 is amorphous. A summary of the claim elements at issue is provided graphically below.

    PNG
    media_image1.png
    646
    785
    media_image1.png
    Greyscale

As indicated in the last paragraph of remarks pages 2-4 and 6-7, the affidavit attempts to show that the effect of the present invention is not predictable (i.e. an unexpected result as indicated in MPEP 716.02). However, the data provided compares “Example” (the coating of the instant invention) with “Comparative Example 1” (the coating of Kong alone including a crystalline, not amorphous, coating) and “Comparative Example 2” (an uncoated electrode). While the affidavit does appear to show superior properties of the instant application’s amorphous positive electrode coating in a liquid electrolyte battery, such as interface resistance and rate characteristics, over the crystalline coating of Kong alone and an uncoated electrode, none of the rejections of record rely on Kong alone or an uncoated electrode. As such, the affidavit fails to show an unexpected result of the instant application over the prior art rejection combination of record. Further, after weighing the evidence of expected and unexpected results per MPEP 716.02(c), it is the examiner’s position that the instant application’s beneficial results related to interface resistance improving output characteristics and weather resistance indicated in the affidavit are expected beneficial results of the proposed combinations of Kong with Waseda or Uchiyama (see MPEP 716.02(c) II) since Waseda also teaches improving the cycle characteristics and durability (see [0010], [0015] and figure 3) and Uchiyama also teaches improving the reaction resistance (see [0006] and [0083]-[0085]).
Further, even if, arguendo, evidence was provided showing an unexpected result of the present application over the prior art, the claim would need to commensurate in scope with these results (see MPEP 716.02(d)). As it currently stands, claim 1 may include any nonaqueous electrolytic solutions prepared by dissolving any lithium salt in any organic solvent, of which there are many known combinations in the battery technology, any number of niobium and lithium compounds and any lithium metal composite oxide positive electrode active material, of which many are known in the battery technology. There is no evidence to show that the particular compounds utilized in the examples of the instant specification or the affidavit are critical to the supposed unexpected results. 
In response to applicant’s further arguments regarding “teaching away,” it is once again the examiner’s position that one of ordinary skill in the art would be motivated to combine the references as asserted in the rejections of record under 35 U.S.C. 103 resulting in the claimed invention with a reasonable expectation of success because the same compound is used in all three references for the purpose of suppressing a reaction between the electrolyte and the underlying active material beneath the coating compound. As previously indicated throughout prosecution, it is the examiner’s position that the effects of the coatings in Kong, Waseda and Uchiyama are not different, and do not extend beyond the scope of predictable solutions.
All arguments have been addressed and no claim amendments have been made. Therefore, since (A) the application is a continuing application of an earlier application (RCE filed 28 April 2022) and (B) all claims of the new application (1) are identical to the claims in the earlier application, and (2) would have been properly finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application, this action is made final.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-3, 5-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kong (US 2017/0155132 A1) in view of Waseda (US 2017/0141386 A1), and evidenced by applicant’s admitted prior art, non-patent literature 4, Applied Physics Vol. 54 (1985) 568, all of record.
Regarding Claims 1-3, Kong teaches a nonaqueous electrolyte secondary battery (see example in [0056]-[0064]), comprising: a positive electrode plate (positive electrode in [0056]-[0061]; note that the claimed term “plate” is met by the thin film of Kong because the positive electrode of Kong requires an active material with a coating, and this coating is formed on electrode surfaces by, for example chemical deposition method, CVD, see [0030] requiring a substrate); a separator (see [0064]); a negative electrode (see [0062]); and an electrolyte, in which the electrolyte is a nonaqueous electrolytic solution prepared by dissolving a lithium salt in an organic solvent (see [0063] where the claimed salt is LiPF6 and the claimed organic solvent is a mixture of ethylene carbonate, diethyl carbonate and dimethyl carbonate), the positive electrode plate having: a positive electrode composed of a positive active material comprising a lithium metal composite oxide (see positive active material indicated in [0019] which includes a lithium metal composite oxide including nickel, cobalt and/or manganese); and a coating layer formed of a compound containing niobium and lithium, specifically lithium niobate LiwNbxOy which may be LiNbO3, LiNb3O8 or Li3NbO4, on the surface of the positive electrode (see [0018] and [0033] regarding specific lithium niobate formulae).
Kong does not explicitly recite that the lithium niobate is a lithium ion conductor as claimed. However, this feature would be expected to be met by the lithium niobate of Kong since the same material is present in both the instant application and Kong.
Kong also does not teach that the coating layer formed of lithium niobate is amorphous. However, Waseda teaches a nonaqueous electrolyte solution secondary battery (see abstract) including a lithium niobate coating formed on the surface of a negative electrode active material which is advantageously amorphous (see [0047]) in order to prevent a reaction between the electrode active material and the nonaqueous electrolytic solution (see [0009] and [0014]). The examiner notes that this is the same purpose of the Kong coating, which is recited in [0024] to be to suppress a side reaction between the positive electrode active material and the electrolyte. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specifically make the lithium niobate coating on the positive electrode active material of Kong amorphous as in the negative electrode active material coating layer of Waseda in order to obtain high-rate characteristics and satisfactory cycle characteristics of the battery (see Waseda [0015]).
Kong also does not explicitly recite that the compound is a dielectric. However, since Kong teaches the same lithium niobate compound as the instant application (LiNbO3) made by sputtering (see [0027]), as evidenced by applicant's admitted prior art in instant [0011] indicating that amorphous lithium niobate exerts good dielectricity regardless of the crystal state when formed by sputtering, it would be expected that the lithium niobium compound of Kong in view of Waseda would also be a dielectric.
Regarding Claim 5, Kong further teaches that the thickness of the coating layer ranges from 10nm to 500nm, preferably 100nm to 300nm (see [0038]), which falls within the claimed range.
Regarding Claim 6, Kong further teaches that the positive electrode is a thin film and the coating layer is superimposed and formed on the positive electrode (see [0056] indicating that thin film coating is carried out on surfaces of lithium transition metal composite oxide particles).
Regarding Claim 7, Kong further teaches that the lithium metal composite oxide is particulate (see [0056] indicating lithium transition metal composite oxide particles), and the coating layer is formed on the surface of the lithium metal composite oxide particles (see again [0056] indicating coating of the lithium niobate).
Regarding Claim 9, Kong in view of Waseda further teaches a positive active material for a nonaqueous electrolyte secondary battery, which is a positive active material for the nonaqueous electrolyte secondary battery according to Claim 7 as indicated above, wherein the coating layer is formed on the surface of the lithium metal composite oxide particles (see Kong [0056]-[0061] regarding forming the coating on the positive electrode active).
Regarding Claim 10, Kong in view of Waseda teaches a positive electrode plate for a nonaqueous electrolyte secondary battery, which is a positive electrode plate to be used for the nonaqueous electrolyte secondary battery according to Claim 1 as indicated above.

Claims 1-3, 5-7 and 9-10 are also additionally rejected under 35 U.S.C. 103 as being unpatentable over Kong (US 2017/0155132 A1), in view of Uchiyama (US 2017/0077489 A1), and evidenced by applicant’s admitted prior art, non-patent literature 4, Applied Physics Vol. 54 (1985) 568, all of record.
Regarding Claims 1-3, Kong teaches a nonaqueous electrolyte secondary battery (see example in [0056]-[0064]), comprising: a positive electrode plate (positive electrode in [0056]-[0061]; note that the claimed term “plate” is met by the thin film of Kong because the positive electrode of Kong requires an active material with a coating, and this coating is formed on electrode surfaces by, for example chemical deposition method, CVD, see [0030] requiring a substrate); a separator (see [0064]); a negative electrode (see [0062]); and an electrolyte, in which the electrolyte is a nonaqueous electrolytic solution prepared by dissolving a lithium salt in an organic solvent (see [0063] where the claimed salt is LiPF6 and the claimed organic solvent is a mixture of ethylene carbonate, diethyl carbonate and dimethyl carbonate), the positive electrode plate having: a positive electrode composed of a positive active material comprising a lithium metal composite oxide (see positive active material indicated in [0019] which includes a lithium metal composite oxide including nickel, cobalt and/or manganese); and a coating layer formed of a compound containing niobium and lithium, specifically lithium niobate LiwNbxOy which may be LiNbO3, LiNb3O8 or Li3NbO4, on the surface of the positive electrode (see [0018] and [0033] regarding specific lithium niobate formulae).
Kong does not explicitly recite that the lithium niobate is a lithium ion conductor as claimed. However, this feature would be expected to be met by the lithium niobate of Kong since the same material is present in both the instant application and Kong.
Kong also does not teach that the coating layer formed of lithium niobate is amorphous. However, Uchiyama teaches all solid-state secondary battery (see [0007]) including a lithium niobate coating formed on the surface of a positive electrode active material which is advantageously amorphous (see [0032]) in order to inhibit the increase in reaction resistance at high voltage state which results from trace impurities of lithium nitrate reacting with the electrolyte (see [0005]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specifically make the lithium niobate coating on the positive electrode active material in the nonaqueous liquid electrolyte battery of Kong amorphous as in solid electrolyte battery of Uchiyama in order to inhibit a reaction between the lithium niobate coating material and electrolyte (see again Uchiyama [0005]).
Kong also does not explicitly recite that the compound is a dielectric. However, since Kong teaches the same lithium niobate compound as the instant application (LiNbO3) made by sputtering (see [0027]), as evidenced by applicant's admitted prior art in instant [0011] indicating that amorphous lithium niobate exerts good dielectricity regardless of the crystal state when formed by sputtering, it would be expected that the lithium niobium compound of Kong in view of Uchiyama would also be a dielectric.
Regarding Claim 5, Kong further teaches that the thickness of the coating layer ranges from 10nm to 500nm, preferably 100nm to 300nm (see [0038]), which falls within the claimed range.
Regarding Claim 6, Kong further teaches that the positive electrode is a thin film and the coating layer is superimposed and formed on the positive electrode (see [0056] indicating that thin film coating is carried out on surfaces of lithium transition metal composite oxide particles).
Regarding Claim 7, Kong further teaches that the lithium metal composite oxide is particulate (see [0056] indicating lithium transition metal composite oxide particles), and the coating layer is formed on the surface of the lithium metal composite oxide particles (see again [0056] indicating coating of the lithium niobate).
Regarding Claim 9, Kong in view of Uchiyama further teaches a positive active material for a nonaqueous electrolyte secondary battery, which is a positive active material for the nonaqueous electrolyte secondary battery according to Claim 7 as indicated above, wherein the coating layer is formed on the surface of the lithium metal composite oxide particles (see Kong [0056]-[0061] regarding forming the coating on the positive electrode active).
Regarding Claim 10, Kong in view of Uchiyama teaches a positive electrode plate for a nonaqueous electrolyte secondary battery, which is a positive electrode plate to be used for the nonaqueous electrolyte secondary battery according to Claim 1 as indicated above.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable Kong in view of Waseda or Uchiyama and applicants’ admission of prior art as applied to either rejection of Claim 1 above, and further in view of Ko (US 2020/0266420 A1), of record. Kong further teaches that the coating layer may be included in 0.05% by weight to 3% by weight with respect to the total weight of the positive electrode active material. In calculating the atom % of niobium with respect to the other metallic elements other than lithium contained in the lithium metal composite oxide, this does not result in a calculated value of 0.05-5.0 as claimed. 
However, Ko also teaches the inclusion of niobium oxide with a positive electrode active material, and particularly indicates that the group 5/6 element, particularly niobium (see [0025]), be added such that the niobium accounts for 0.05mol% to 10 mol% (the examiner notes that mol% and weight % are functionally equivalent) of the amount of metals excluding lithium in the lithium transition metal oxide in order to accelerate the formation of a low-resistance coating on the negative electrode and improve low-temperature power characteristics. Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to particularly monitor and adjust the percentage of niobium with respect to the other non-lithium metals in the positive electrode in order to obtain the benefits taught by Kong and also form a low-resistance coating later on the negative electrode the nonaqueous electrolyte lithium secondary battery.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY G HENSHAW whose telephone number is (571)272-8518. The examiner can normally be reached Monday-Friday from 10am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I. Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mary G Henshaw/Examiner, Art Unit 1723



/MILTON I CANO/Supervisory Patent Examiner, Art Unit 1723